 



[ * ] = Portions of this exhibit have been omitted pursuant to a Confidential
Treatment Request. An unredacted version of this exhibit has been filed
separately with the Commission.
FORM OF
ATLAS AIR WORLDWIDE HOLDINGS, INC.
RESTRICTED SHARE AGREEMENT
(PERFORMANCE SHARES)
     THIS RESTRICTED SHARE AGREEMENT (PERFORMANCE SHARES), dated as of
February 9, 2007 (the “Agreement”), is between Atlas Air Worldwide Holdings,
Inc. (the “Company”), a Delaware corporation, and ___ (the “Employee”).
     WHEREAS, the Employee has been granted the following award under the
Company’s 2004 Amended and Restated Long Term Incentive and Share Award Plan
(the “Plan”);
     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein, and for other good and valuable consideration, the parties
hereto agree as follows.
          1. Award of Shares. Pursuant to the provisions of the Plan, the terms
of which are incorporated herein by reference, the Employee is hereby awarded
[•] Restricted Shares (the “Award”), representing the maximum number of shares
that may vest hereunder, subject to the terms and conditions of the Plan and
those set forth herein. The Award is granted on February 9, 2007 (the “Date of
Grant”). Capitalized terms used herein and not defined shall have the meanings
set forth in the Plan. In the event of any conflict between this Agreement and
the Plan, the Plan shall control. The term “vest” as used herein with respect to
the Award means the lapsing of the restrictions described herein with respect to
such Award.
          2. Vesting of Award; Treatment upon Termination of Service. Unless
otherwise provided by the Committee, all Awards of Restricted Shares under this
Agreement, all dividends and other distributions, whether in cash or otherwise,
and other amounts payable with respect to the Shares shall be subject to the
vesting schedule in this Section 2.
          (a) Vesting Generally. Subject to the following provisions of this
Section 2 and the other terms and conditions of this Agreement, this Award shall
become vested if, and only if, (1) the Company achieves certain specified
performance levels during the period beginning on January 1, 2007 and ending on
December 31, 2009 (the “Performance Period”), and (2) one of the following
conditions is satisfied: (x) the Employee remains continuously employed by the
Company or its subsidiaries from the date hereof until the Determination Date as
hereinafter defined, or (y) there is a Termination of Service of the Employee
pursuant to Section 2(c) or 2(d), as further provided in such Sections, or
(z) the conditions of Section 2(e) are satisfied on or before December 31, 2009
and the Employee remains continuously employed by the Company or its
Subsidiaries from the date hereof until the date that such conditions are
satisfied.
For the purposes of this Agreement, the term “Determination Date” means the date
on which the Committee determines whether and what level of the Performance
Criteria have been achieved. The Committee shall make such determination no
later than April 30, 2010.
          (b) Vesting Upon Satisfaction of Performance Criteria. Notwithstanding
anything to the contrary in this Agreement, shares subject to an Award will vest
only upon

 



--------------------------------------------------------------------------------



 



satisfaction of the achievement of certain ROIC and EBT levels (the “Performance
Criteria”), as compared to the ROIC and EBT of the companies listed in Annex A
attached hereto,1 and then in accordance with Annex B hereto (the “Performance
Share Plan Matrix”). Each cell of the Performance Share Plan Matrix sets forth
the percentage of the number of Award shares granted on the Date of Grant that
will vest for each performance level. Any shares underlying an Award that do not
vest due to failure to achieve the Performance Criteria in full or in part shall
be immediately and automatically forfeited to the Company.
               (1) “ROIC” shall mean a fraction where the numerator is the
company’s net income and the denominator is its total capital, which includes
short and long-term debt and capital leases (including the current portion
thereof) plus shareholders equity, in each case calculated in accordance with
generally accepted accounting principles (“GAAP”). ROIC shall be calculated for
the Company and each matrix company by dividing cumulative net income over the
Performance Period by average capital (calculated as the average of capital at
December 31, 2006, 2007, 2008 and 2009).
               (2) “EBT” shall mean income before income taxes (or pre-tax
income), as adjusted, in accordance with GAAP. EBT growth for the Company and
each matrix company shall be calculated by averaging the percentage growth in
EBT for each of the three years ended December 31 in the Performance Period. EBT
growth for each twelve month period shall be calculated by subtracting EBT for
the twelve months ended December 31 for the current year from EBT for the twelve
months ended December 31 for the prior year and dividing the resulting
difference in EBT by the EBT for the twelve months ended December 31 for the
prior year. This calculation will be performed for the Company and for each
matrix company.
               (3) The calculations for ROIC and EBT shall be adjusted for the
following non-recurring items to the extent reflected on the Company’s or the
matrix companies’ financial statements: [*]. These adjustments shall be made on
an “After-tax basis” with respect to ROIC and on a pre-tax basis with respect to
EBT. “After-tax basis” shall mean the product of the amount of each
non-recurring item times the difference between one and the effective tax rate
as published in the Company’s and each matrix company’s annual report on Form
10-K for the respective fiscal year measurement period. The effective tax rate
shall mean one (1) minus the ratio of net income to EBT for each twelve month
measurement period.
For the avoidance of doubt, any Award not immediately forfeited under this
Agreement will continue to be forfeitable if the Performance Criteria are not
satisfied.
          (c) Death or Disability. In the event of termination of the Employee’s
employment with the Company or its Subsidiaries (a “Termination of Service”) by
reason of the Employee’s death or Disability (as defined below) occurring after
the date hereof but before January 1, 2008, the Employee shall immediately and
automatically forfeit the portion of the Award determined by dividing the number
of days from the date of death or Disability until the end of the Performance
Period by the total number of days in the Performance Period and multiplying the
result by the total number of shares subject to the Award. Upon a Termination of
Service by reason of death or Disability occurring on or after January 1, 2008
but before January 1, 2009, the Employee shall immediately and automatically
forfeit two-thirds of the Award. Upon a Termination of
 

1   For matrix companies not on a December 31 fiscal year, the average mentioned
in Section 2 shall be calculated for the twelve month period ended December 31.

2



--------------------------------------------------------------------------------



 



Service by reason of death or Disability occurring on or after January 1, 2009
but before January 1, 2010, the Employee shall immediately and automatically
forfeit one-third of the Award. Upon a Termination of Service by reason of death
or Disability on or after January 1, 2010 but before the Determination Date, the
Employee shall become entitled to the full amount of the Award, subject to the
fulfillment of the Performance Criteria. For purposes of this Agreement, a
Termination of Service shall be deemed to be by reason of “Disability” if upon
such Termination of Service the Employee qualifies for long term disability
benefits under the Company’s Long Term Disability Plan. Any former Employee or
the estate of an Employee will continue to hold the portion of the Award not
forfeited to the Company upon the Termination of Service subject to the
restrictions and all terms and conditions of this Agreement.
          (d) Termination by the Company Not For Cause. In the event of
Termination of Service of the Employee by reason of an involuntary termination
by the Company and its Subsidiaries not for Cause occurring after the date
hereof but before January 1, 2008, the Employee shall immediately and
automatically forfeit the portion of the Award determined by dividing the number
of days from the date of the Termination of Service until the end of the
Performance Period by the total number of days in the Performance Period and
multiplying the result by the total number of shares subject to the Award. Upon
a Termination of Service of the Employee by reason of an involuntary termination
by the Company and its Subsidiaries not for Cause occurring on or after
January 1, 2008 but before January 1, 2009, the Employee shall immediately and
automatically forfeit two-thirds of the Award. Upon a Termination of Service of
the Employee by reason of an involuntary termination by the Company and its
Subsidiaries not for Cause occurring on or after January 1, 2009 but before
January 1, 2010, the Employee shall immediately and automatically forfeit
one-third of the Award. Upon a Termination of Service of the Employee by the
Company and its Subsidiaries not for Cause occurring on or after January 1, 2010
but before the Determination Date, the Employee shall become entitled to the
full amount of the Award, subject to the fulfillment of the Performance
Criteria. Any former Employee will continue to hold the portion of the Award not
forfeited to the Company upon the Termination of Service subject to the
restrictions and all terms and conditions of this Agreement. For purposes of
this Agreement, “Cause” shall mean (i) the Employee’s refusal or failure (other
than during periods of illness or disability) to perform the Employee’s material
duties and responsibilities to the Company or its Subsidiaries, (ii) the
conviction or plea of guilty or nolo contendere of the Employee in respect of
any felony, other than a motor vehicle offense, (iii) the commission of any act
which causes material injury to the reputation, business or business
relationships of the Company or any of its Subsidiaries including, without
limitation, any breach of written policies of the Company with respect to
trading in securities, (iv) any other act of fraud, including, without
limitation, misappropriation, theft or embezzlement, or (v) a violation of any
applicable material policy of the Company or any of its Subsidiaries, including,
without limitation, a violation of the laws against workplace discrimination.
          (e) Change in Control. Notwithstanding any provision of this Section 2
to the contrary, the Award shall become immediately vested in full in connection
with and immediately prior to a Change in Control of the Company (as defined
below). For purposes of this Agreement, “Change in Control of the Company” means
and shall be deemed to have occurred if (i) any Person (within the meaning of
the Exchange Act) or any two or more Persons acting in

3



--------------------------------------------------------------------------------



 



concert shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act), directly or indirectly, of voting securities
of the Company (or other securities convertible into voting securities of the
Company) representing 40% or more of the combined voting power of all securities
of the Company entitled to vote in the election of directors, other than
securities having such power only by reason of the happening of a contingency,
or (ii) the Board of Directors of the Company shall not consist of a majority of
Continuing Directors. For purposes of this Agreement, “Continuing Directors”
shall mean the directors of the Company on the date hereof and each other
director, if such other director’s nomination for election to the Board of
Directors of the Company is recommended by a majority of the then Continuing
Directors.
          (f) Other Terminations of Service. Except as provided for herein or in
the Plan, any Termination of Service of the Employee occurring before
December 31, 2009 (including a Termination of Service initiated by the employee)
and before a Change in Control of the Company, shall result in an immediate and
automatic forfeiture of the full Award.
          3. Other Terms and Conditions. It is understood and agreed that the
Award of Restricted Shares evidenced hereby is subject to the following
additional terms and conditions:
          (a) Certificates. Each certificate issued in respect of Restricted
Shares awarded hereunder, if any, shall be deposited with the Company, or its
designee, together with, if requested by the Company, a stock power executed in
blank by the Employee, and shall bear a legend determined by the Company that
discloses the restrictions on transferability imposed on such Restricted Shares
by this Agreement (the “Restrictive Legend”). Upon the vesting of Restricted
Shares pursuant to Section 2 hereof and the satisfaction of any withholding tax
liability pursuant to Section 6 hereof, a certificate or certificates evidencing
such vested Shares, not bearing the Restrictive Legend shall be delivered to the
Employee or other evidence of vested Shares shall be provided to the Employee.
          (b) Rights of a Stockholder. Prior to the time a Restricted Share is
fully vested hereunder, the Employee shall have no right to transfer, pledge,
hypothecate or otherwise encumber such Restricted Share. During such period, the
Employee shall have all other rights of a stockholder, including, but not
limited to, the right to vote and to receive dividends (subject to Section 2
hereof) at the time paid on such Restricted Shares.
          (c) No Right to Continued Employment. This Award shall not confer upon
the Employee any right with respect to continuance of employment by the Company
nor shall this Award interfere with the right of the Company to terminate the
Employee’s employment at any time.
          4. Transfer of Shares. The Shares delivered hereunder that have
vested, or any interest therein, may be sold, assigned, pledged, hypothecated,
encumbered, or transferred or disposed of in any other manner, in whole or in
part, only in compliance with the terms, conditions and restrictions as set
forth in the governing instruments of the Company, applicable federal and state
securities laws or any other applicable laws or regulations and the terms and

4



--------------------------------------------------------------------------------



 



conditions hereof. Otherwise, the Award shall not be sold, assigned, pledged,
hypothecated, encumbered, or transferred or disposed of in any other manner, in
whole or in part.
          5. Expenses of Issuance of Shares. The issuance of stock certificates
hereunder shall be without charge to the Employee. The Company shall pay, and
indemnify the Employee from and against any issuance, stamp or documentary taxes
(other than transfer taxes) or charges imposed by any governmental body, agency
or official (other than income taxes) by reason of the issuance of Shares.
          6. Tax Withholding. No later than the date of vesting of (or the date
of an election by the Employee under Code section 83(b) with respect to) the
Awards the Employee shall pay to the Company an amount sufficient to allow the
Company to satisfy its tax withholding obligations. To this end, the Employee
shall either:

  (a)   pay the Company the amount of tax to be withheld (including through
payroll withholding),     (b)   deliver to the Company other shares of stock of
the Company owned by the Employee prior to such date having a fair market value,
as determined by the Committee, not less than the amount of the withholding tax
due, which either have been owned by the Employee for more than six (6) months
or were not acquired, directly or indirectly, from the Company,     (c)   make a
payment to the Company consisting of a combination of cash and such shares of
stock, or     (d)   request that the Company cause to be withheld a number of
vested shares of stock having a then fair market value sufficient to discharge
minimum required federal, state and local tax withholding (but no greater than
such amount).

          7. References. References herein to rights and obligations of the
Employee shall apply, where appropriate, to the Employee’s legal representative
or estate without regard to whether specific reference to such legal
representative or estate is contained in a particular provision of this
Agreement.
          8. Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be deemed to have been given when
delivered personally or by courier, or sent by certified or registered mail,
postage prepaid, return receipt requested, duly addressed to the party concerned
at the address indicated below or to such changed address as such party may
subsequently by similar process give notice of:

5



--------------------------------------------------------------------------------



 



If to the Company:
Atlas Air Worldwide Holdings, Inc.
2000 Westchester Avenue
Purchase, New York 10577
Attention: General Counsel
If to the Employee:
At the Employee’s most recent address shown on the Company’s corporate records,
or at any other address which the Employee may specify in a notice delivered to
the Company in the manner set forth herein.
          9. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to principles of conflicts of laws of any jurisdiction which would cause
the application of law, other than the State of New York, to be applied.
          10. Counterparts. This Agreement may be executed in two counterparts,
each of which shall constitute one and the same instrument.
          11. Acknowledgements. The Employee hereby acknowledges (i) that he or
she has been advised to confer promptly with a professional tax advisor to
consider whether he or she should make a so-called “83(b) election” with respect
to the Award and (ii) that he or she has received of a copy of the Plan as in
effect on the date hereof.
[SIGNATURE PAGE FOLLOWS AS A SEPARATE PAGE]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Restricted Share
Agreement (Performance Shares) as of the date first above written.

                  ATLAS AIR WORLDWIDE HOLDINGS, INC.

   
 
  By:        
 
           
 
      Name:    
 
      Title:

                  Employee    

 



--------------------------------------------------------------------------------



 



Annex A
Matrix Companies

 
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]
[*]

If ROIC or EBT information is unavailable for one of the companies listed above,
then such company shall be omitted from the list of matrix companies and from
any and all calculations under this Agreement.

 



--------------------------------------------------------------------------------



 



Annex B
Performance Share Plan Matrix
Performance Relative to Matrix Companies: ROIC

                      Performance                     Relative to              
      Matrix                     Companies:                     EBT Growth   [*]
  [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]
[*]
  [*]   [*]   [*]   [*]   [*]

 